                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


  BRIAN K. NYGAARD,                               Case No. 16-cv-02184-VC
                Plaintiff,
                                                  ORDER CONTINUING HEARING ON
          v.                                      MOTION TO WITHDRAW
  PROPERTY DAMAGE APPRAISERS,                     Re: Dkt. No. 59
  INC.,
                Defendant.


       The hearing on Suzanne Alves’ motion to withdraw as attorney is continued from

Thursday, March 5, 2020, to Wednesday, March 11, 2020. The hearing will be conducted

telephonically in conjunction with the further case management conference. Jason Schaff is

ordered to make his appearance on behalf of Brian Nygaard prior to the case management

conference.

       IT IS SO ORDERED.

Dated: March 4, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
